 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   EBRAHIM MUSSA MOHAMED,                          1:18-cv-01054-LJO-GSA-PC
12                 Plaintiff,                        FINDINGS AND RECOMMENDATION TO
                                                     DISMISS CASE FOR FAILURE TO OBEY
13         vs.                                       COURT ORDERS
                                                     (ECF Nos. 3, 6.)
14   GEORGE JAIME, et al.,
                                                     OBJECTIONS, IF ANY, DUE IN
15               Defendants.                         FOURTEEN (14) DAYS
16

17

18          On August 8, 2018, and December 3, 2018, the court issued orders requiring Plaintiff to
19   complete the court’s consent/decline form indicating whether he consents to or declines
20   Magistrate Judge jurisdiction, and return the form to the court within thirty days. (ECF Nos. 3,
21   6.) The thirty-day time periods have now expired and Plaintiff has not returned the court’s
22   consent/decline form.
23          In determining whether to dismiss this action for failure to comply with the directives
24   set forth in its order, “the Court must weigh the following factors: (1) the public’s interest in
25   expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of
26   prejudice to defendants/respondents; (4) the availability of less drastic alternatives; and (5) the
27   public policy favoring disposition of cases on their merits.” Pagtalunan v. Galaza, 291 F.3d
28   639, 642 (9th Cir. 2002) (citing Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)).

                                                     1
 1          “‘The public’s interest in expeditious resolution of litigation always favors dismissal,’”
 2   id. (quoting Yourish v. California Amplifier, 191 F.3d 983, 990 (9th Cir. 1999)), and here, the
 3   action has been pending since August 7, 2018. Plaintiff’s failure to respond to the court’s
 4   orders may reflect Plaintiff’s disinterest in prosecuting this case. In such an instance, the court
 5   cannot continue to expend its scarce resources assisting a litigant who will not respond to court
 6   orders. Thus, both the first and second factors weigh in favor of dismissal.
 7          Turning to the risk of prejudice, “pendency of a lawsuit is not sufficiently prejudicial in
 8   and of itself to warrant dismissal.” Id. (citing Yourish at 991). However, “delay inherently
 9   increases the risk that witnesses’ memories will fade and evidence will become stale,” id., and
10   it is Plaintiff's failure to submit the court’s consent/decline form that is causing delay.
11   Therefore, the third factor weighs in favor of dismissal.
12          As for the availability of lesser sanctions, at this stage in the proceedings there is little
13   available to the court which would constitute a satisfactory lesser sanction while protecting the
14   court from further unnecessary expenditure of its scarce resources. Given that Plaintiff is
15   proceeding in forma pauperis in this action, the court finds monetary sanctions of little use, and
16   given the early stage of these proceedings, the preclusion of evidence or witnesses is not
17   available.   However, inasmuch as the dismissal being considered in this case is without
18   prejudice, the court is stopping short of issuing the harshest possible sanction of dismissal with
19   prejudice.
20          Finally, because public policy favors disposition on the merits, this factor will always
21   weigh against dismissal. Id. at 643.
22          Accordingly, the Court HEREBY RECOMMENDS that this action be dismissed
23   based on Plaintiff's failure to obey the court’s orders of August 8, 2018, and December 3, 2018.
24          These findings and recommendations are submitted to the United States District Judge
25   assigned to the case, pursuant to the provisions of Title 28 U.S.C. ' 636(b)(l). Within fourteen
26   (14) days after being served with these findings and recommendations, Plaintiff may file
27   written objections with the court.     Such a document should be captioned “Objections to
28   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file

                                                     2
 1   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
 2   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
 3   (9th Cir. 1991)).
 4
     IT IS SO ORDERED.
 5

 6      Dated:     January 25, 2019                            /s/ Gary S. Austin
                                                    UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   3
